Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 29, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148609 & (31)(32)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 148609
                                                                     COA: 317159
                                                                     Wayne CC: 04-012409-FC
  KEVIN ALLEN-JERMAINE BROWN,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the December 9, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to waive fees and to expand the record are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 29, 2014
         h0721
                                                                                Clerk